DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

     Allowable Subject Matter
2.	Claims 2-13, 16-20 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 2: A lifetime setting circuit configured to set, based on a reference lifetime determined according to a specification of the bearing and based on usage condition information indicating a usage condition for using the motor, the lifetime of the bearing including remaining claim limitations. 
As per independent claim 6: A lifetime adjustment circuit configured to, based on a driving result of the motor obtained by driving the motor instead of based on the accumulated driving time, adjust the remaining lifetime to a value corresponding to a state unique to the bearing including remaining claim limitations.
As per independent claim 11: A remaining lifetime calculation circuit configured to calculate a remaining lifetime of the bearing based on a lifetime of the bearing and the accumulated driving time and a threshold storage storing the threshold such that the threshold is set based on at least one of a kind of the motor and an application of the motor including remaining claim limitations.



                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,294,403 to Haas discloses a motor control system for a machine tool.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846